NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          NOV 03 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

JOSE MANUEL CARRASCO-                            No.   15-71015
ESCOBAR,
                                                 Agency No. A205-526-495
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2016**

Before:        LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      Jose Manuel Carrasco-Escobar, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision pretermitting his application for cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law and claims of due process violations. Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in part the

petition for review.

      The agency did not err or violate due process by pretermitting Carrasco-

Escobar’s application for cancellation of removal, where he lacked any qualifying

relatives at the time of his final removal hearing. See 8 U.S.C. §§ 1229b(b)(1)(D),

1101(b)(1); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (petitioner must show

error and prejudice to establish a due process violation); De Mercado v. Mukasey,

566 F.3d 810, 816 n.5 (9th Cir. 2009) (“[N]o authority . . . suggest[s] that the

Constitution provides . . . a fundamental right to reside in the United States simply

because other [family members] are citizens or lawful permanent residents.”).

      We lack jurisdiction to consider Carrasco-Escobar’s unexhausted contention

regarding the preservation of his son’s status as a qualifying relative. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction to

consider legal claims not presented in an alien’s administrative proceedings before

the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                       15-71015